DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/12/2022 has been entered.  Claims 1-9 remain pending.  Claims 10-11 have been added.
	The previous objection of claims 2-3 is withdrawn in light of Applicant’s amendment.
The indicated allowability of claims 8-9 is withdrawn in view of the newly discovered reference(s) to JP 5761836 B1.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5761836 B1 (referred to hereinafter as JP ‘836, See machine translation for citation).
	Regarding claim 1, JP ‘836 discloses a tubular member for an ejaculator wherein a part stimulates the penis (a sexual toy) (page 2, Tech-Solution).  The tubular member comprises an elastic polymer (page 5, (3) Constituent material of the interior member 5).  A powder which includes granules is well dispersed in the elastic polymer as the base material.  The average particle diameter of the powder and granules is from 1 – 1000 micrometers (The maximum is 1 millimeter which overlaps the claimed range and would be expected to have similar properties) (page 6, (3) Constituent material of the interior member 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 8, JP ‘836 discloses the elastic polymer includes a thermoplastic elastomer (page 6, (3) Constituent material of the interior member 5).  
	Regarding claim 9, JP ‘836 discloses the method of making the interior member 5 comprises heating the constituent material in a molten state.  Next it is injected into a formed mold.  The injected molten resin may be cooled and solidified (page 7, (3) Constituent material of the interior member 5).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 5761836 B2 (referred to hereinafter as JP ‘836, See machine translation for citation) as applied to claim 1 above in view of Lund (WO 2013/096615 A1).
Regarding claim 2, JP ‘836 discloses the sexual toy as shown above in claim 1.  JP ‘836 discloses the exterior case can be made of a synthetic resin (page 4, (1) Configuration of exterior case 2).  
	However, JP ‘836 does not disclose an external sheath of silicone.  Lund teaches an outer tube member made from silicone (external sheath) [0040].  Lund is concerned with penile prosthesis cylinders [0001].  JP ‘836 and Lund are analogous art concerned with similar technical difficulty, namely cylinders used in the penile area.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the synthetic resin per the teachings of JP ‘836 with silicone per the teachings of Lund, and the motivation to do so would have been as Lund suggests the material is medically safe and provides a degree of structural reliability [0040].  

		
Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, Lorenz discloses a massage device [0001].  However, Lorenz does not teach or suggest a plastic core less flexible than the composite material, expanded polypropylene, expanded polyethylene or expanded polystyrene.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 202007016977 U1 teaches a support and massage pillow wherein the massage cushion comprises granules of homopolymer of polypropylene with a polygonal to spherical structure of 0.4 to 3 mm.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767